Order entered August 14, 2013




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-12-01016-CV

        VSR FINANCIAL SERVICES, INC., CHAPMAN HEXT & CO., P.C.,
          GREGORY W. HEXT, CH WEALTH MANAGEMENT, LLC,
     WHITE ROCK ADVISORS, LLC, AND CHARLES E. CHAPMAN, Appellants

                                             V.

        GORDON B. MCLENDON, JR., AND TRI-STATE THEATRES, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-01326

                                         ORDER
       The Court has before it appellant White Rock Advisors, LLC’s April 23, 2013 Motion to

Dismiss it from this appeal on the basis that appellees Gordon B. McLendon, Jr. and Tri-State

Theatres nonsuited their claims against White Rock Advisors, LLC. Appellees have not filed a

response to that motion.

       We GRANT appellant White Rock Advisors, LLC’s motion to dismiss it from this

appeal, and we DISMISS appellant White Rock Advisors, LLC from this appeal.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE